
	

113 HR 4142 IH: No Welfare for Weed Act of 2014
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4142
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2014
			Mr. Gosar (for himself, Mr. Franks of Arizona, Mrs. Kirkpatrick, Mr. Jones, Mr. LaMalfa, and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to prohibit the use of benefits to purchase marijuana
			 products, to amend part A of title IV of the Social Security Act to
			 prohibit assistance provided under the program of block grants to States
			 for temporary assistance for needy families from being accessed through
			 the use of an electronic benefit transfer card at any store that offers
			 marijuana for sale, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the No Welfare for Weed Act of 2014.
		2.Amendment to Food and Nutrition Act of 2008Section 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)) is amended by inserting , marijuana products, after tobacco,.
		3.Prohibition on use of electronic benefit transfer card to access TANF assistance at any store that
			 offers marijuana for sale
			Section 408(a)(12)(A) of the Social Security Act (42 U.S.C. 608(a)(12)(A)) is amended—
			(1)by striking or at the end of clause (ii);
			(2)by striking the period at the end of clause (iii) and inserting ; or; and
			(3)by adding at the end the following:
				
					(iv)any establishment that offers marihuana (as defined in section 102(16) of the Controlled Substances
			 Act) for sale..
			4.Effective dateThis Act and the amendments made by this Act shall take effect 1 year after the date of the
			 enactment of this Act.
		
